UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): April 28, 2010 BOVIE MEDICAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 012183 11-2644611 (Commission File Number) (IRS Employer Identification No.) 734 Walt Whitman Road, Melville, New York 11747 (Address of Principal Executive Offices, Including Zip Code) (631) 421-5452 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement On April 28, 2010, Bovie Medical Corporation (the “Company”) issued to certain investors (the “Investors”) an aggregate of 571,429 shares of common stock (“Common Shares”) at a per share price of $5.25 and warrants (the “Warrants”) to acquire up to 285,713 additional shares of common stock at an exercise price of $6.00 per share pursuant to a Securities Purchase Agreement made as of April 18, 2010 and previously reported on Form 8-K filed with the Commission on April 20, 2010 (the “April 20, 2010 Form 8-K”) The aggregate purchase price for the securities was $3,000,002.25.Net proceeds from the offering are $2,766,986 after deducting placement agent fees and offering expenses payable by the Company. The Company and the Investors also entered into a Registration Rights Agreement to register the resale of the Common Shares and the shares of common stock issuable upon exercise of the Warrants. A description of the material terms of this transaction is set forth in the April 20, 2010 Form 8-K. Copies of the Securities Purchase Agreement, Registration Rights Agreement, form Warrant issued to the Buyers, and form Warrant issued to Rodman & Renshaw, LLC and
